       Case: 1:20-cv-00799 Document #: 1-3 Filed: 02/03/20 Page 1 of 1 PageID #:34



                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


RUBIK’S BRAND LTD.,

        Plaintiff,

v.                                                     Civil Action No.: 1:20-cv-799

THE PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,

        Defendants.




                  SCHEDULE A – SEALED DOCUMENT PURSUANT TO LR26.2

         Pursuant to Plaintiff’s Motion for Leave to File Documents under Seal, a full version of

 Schedule “A” will be electronically filed under seal and will remain under seal until further order

 of this Court.



     Dated: February 3, 2020                        Respectfully submitted,

                                                    /s/ Ann Marie Sullivan
                                                    Ann Marie Sullivan
                                                    Alison Carter
                                                    Raymond Lang
                                                    AM Sullivan Law, LLC
                                                    1440 W. Taylor St., Suite 515
                                                    Chicago, Illinois 60607
                                                    Telephone: 224-258-9378
                                                    E-mail: ams@amsullivanlaw.com

                                                    ATTORNEYS FOR PLAINTIFF
